13‐2558
         City of New York v. Venkataram




                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second Circuit, held
 2       at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3       York, on the 4th day of June, two thousand fourteen.
 4
 5       PRESENT:
 6                          BARRINGTON D. PARKER,
 7                          DEBRA ANN LIVINGSTON,
 8                          CHRISTOPHER F. DRONEY,
 9                                            Circuit Judges.
10       ____________________________________________
11
12       City of New York,
13
14                                    Plaintiff‐Appellee,               
15
16                     v.                                                  13‐2558
17                                                                                    
18       Natarajan Venkataram,
19
20                                    Defendant‐Appellant,
21
22       Rosa Abreu, Visualsoft Technologies, Limited, D.V.S. Raju,
23
24                               Defendants.
25       ____________________________________________
 1                               
 2   FOR APPELLANT:            Natarajan Venkataram, pro se, FCI Fort Dix, Fort Dix, NJ.
 3
 4   FOR APPELLEE:             Leonard Koerner, Eric Proshansky, Leonard Braman, Elizabeth
 5                             S.  Natrella,  of  counsel,  for  Zachary  W.  Carter,  Corporation
 6                             Counsel of the City of New York, New York, NY.
 7

 8         Appeal from a June 21, 2013, order of the United States District Court for the

 9   Southern District of New York (Buchwald, J.).

10         UPON  DUE  CONSIDERATION,  it  is  hereby  ORDERED,  ADJUDGED,

11   AND DECREED that the district court’s June 21, 2013, order is AFFIRMED.

12         Appellant Natarajan Venkataram, pro se, appeals from the district court’s June

13   21, 2013, order imposing contempt sanctions for his failure to comply with a court

14   order.  We assume the parties’ familiarity with the underlying facts, the procedural

15   history of the case, and the issues on appeal.

16         We  review  an  order  imposing  a  sanction  for  an  abuse  of  discretion.    See

17   Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991); cf. Corroon v. Reeve, 258 F.3d 86, 92

18   (2d Cir. 2001).  “Due process requires that courts provide notice and opportunity to

19   be heard before imposing any kind of sanctions.”  Schlaifer Nance & Co., Inc. v. Estate

20   of Warhol, 194 F.3d 323, 334 (2d Cir. 1999) (internal quotation marks and alteration

21   omitted; emphasis in original).  The district court gave Venkataram notice of its


                                                2
 1   intent to impose a sanction and the opportunity to comply with its order, and thus

 2   met the basic due process requirements.

 3         “A  court  may  hold  a  party  in  civil  contempt  only  if  there  is  a  clear  and

 4   unambiguous order, noncompliance is proved clearly and convincingly, and the

 5   defendant  has  not  been  reasonably  diligent  and  energetic  in  attempting  to

 6   accomplish what was ordered.” Drywall Tapers & Pointers of Greater N.Y. v. Local 530

 7   of Operative Plasterers & Cement Masons Int’l Ass’n, 889 F.2d 389, 394 (2d Cir. 1989)

 8   (internal  quotation  marks  omitted).    Here,  the  district  court  clearly  and

 9   unambiguously ordered Venkataram to execute an unmodified form releasing funds

10   held in his name in the State Bank of India in order to satisfy the judgment against

11   him.  Venkataram did not comply, or attempt to comply, apart from executing a

12   modified version of the form that would not have resulted in turnover of the funds. 

13   Accordingly, Venkataram was clearly in contempt.

14         A district court is vested with wide discretion to force a party in contempt to

15   comply with a court order.  Vuitton et Fils S.A. v. Carousel Handbags, 592 F.2d 126, 130

16   (2d Cir. 1979).  The district court acted well within that discretion in imposing a fine

17   of $50 per day, to be deducted from Venkataram’s prison account when it has a

18   balance of more than $25.  Civil confinement was not available, since Venkataram


                                                  3
 1   is already serving a prison sentence for the underlying criminal offenses.  A fine not

 2   taken from Venkataram’s prison account would be unlikely to force compliance,

 3   since the record does not show that he has any other reachable assets, and those

 4   assets would be used to satisfy the judgment against him in any event.  Finally, the

 5   district court’s order allows Venkataram to keep $25 in his prison account, which –

 6   despite his arguments to the contrary – is sufficient to satisfy his basic needs.

 7         We  have  considered  all  of  Venkataram’s  remaining  arguments,  including

 8   those contained in a motion for expedited relief that was referred to this panel, and

 9   have concluded that they are without merit.  Accordingly, we hereby AFFIRM the

10   district court’s June 21, 2013, order, and DENY the motion for relief.
11           
12
13                                                 FOR THE COURT: 
14                                                 Catherine O’Hagan Wolfe, Clerk
15
16
17
18
19
20




                                               4